EXHIBIT 32.1 Pursuant to 18 U.S.C. Section 1350, I Michael W. Laphen, Chairman and Chief Executive Officer of Computer Sciences Corporation (the "Company") hereby certify that: 1. The Company's Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011 (the "Report"), fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. COMPUTER SCIENCES CORPORATION Date: November 9, 2011 By: /s/ Michael W. Laphen Michael W. Laphen Chairman and Chief Executive Officer
